     Case: 1:20-cv-03764 Document #: 17 Filed: 10/02/20 Page 1 of 3 PageID #:84




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 INTL FCSTONE FINANCIAL, INC,

              Plaintiff,

         v.                                            Case No. 20-cv-03764

 PAUL K. YOON, an individual,

              Defendant.


  INTL’S OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION

Plaintiff INTL FCStone Financial, Inc. (“INTL”), by and through its undersigned attorneys, for its

Opposition to Defendant Paul K. Yoon’s Motion to Compel Arbitration, states as follows:

       Defendant Yoon’s Motion to Compel Arbitration (“Motion to Compel”) should be denied,

or in the alternative, stayed until such time as Yoon has elected (or not elected) to arbitrate his

claims with INTL.

A.     INTL is Entitled to Bring Claims in Court

       The customer application Yoon signed with INTL in order to obtain his trading account

(the “Application”) expressly contemplates that the parties might file claims in court, and INTL

has availed itself of that right. (See Exhibit A to Complaint, Doc. #1-1 at 23, ¶ 28) (“Customer

agrees controversy between FCM and Customer arising out of this Agreement, regardless of the

manner of resolution, shall be arbitrated or litigated in a court of law or otherwise resolved by a

tribunal located in Chicago.”) (decapitalized for readability). Here, INTL has chosen the forum of

the United States District Court for the Northern District of Illinois.
     Case: 1:20-cv-03764 Document #: 17 Filed: 10/02/20 Page 2 of 3 PageID #:85




B.     Yoon Has Not Demanded Arbitration or Chosen an Arbitral Forum

       As of today, Yoon has not issued INTL an arbitration demand, nor has it initiated an

arbitration proceeding, which precludes the Court from granting his Motion to Compel. In order

to obtain an order compelling arbitration, a party must show “a written agreement to arbitrate, a

dispute within the scope of the arbitration agreement, and a refusal to arbitrate.” Marzano v.

Proficio Mortg. Ventures, LLC, 942 F. Supp. 2d 781, 798 (N.D. Ill. 2013). The element of “refusal

to arbitrate” cannot be shown without written notice of a demand to arbitrate. In Manzano, the

plaintiffs filed a collective and class action against the defendants alleging, inter alia, violations

of the FLSA. Id. at 785. The defendants moved in the alternative for dismissal or an order

compelling arbitration. The court found that it could not compel arbitration because there could be

no refusal to arbitrate without an initial demand. Id at 798–99. Thus, “[j]udicial involvement prior

to this sequence is premature. . . .” Id. at 799. Similarly, here, because Yoon has not made a

demand for arbitration, the Court cannot compel same.

       Further, Yoon’s request to compel arbitration is not ripe because he has not yet determined

which arbitral forum would hear the dispute. Upon receipt of Yoon’s Motion to Compel, pursuant

to CFTC regulations, INTL provided Yoon’s counsel with a list of possible arbitral fora from

which Yoon may choose. (See Exhibit 1, Letter of September 14, 2020). These arbitral fora include

the National Futures Association, the CME Group, and the American Arbitration Association. Id.

Pursuant to 17 C.F.R. § 166.5(c)(5), Yoon must respond to INTL within forty-five days of INTL’s

letter, in this case, October 29, 2020. See 17 C.F.R. § 166.5(c)(5). Because Yoon has not yet made

a selection of an arbitral forum, there presently no venue in which the parties may be compelled

to arbitrate INTL’s claim, and thus there is no relief available to Yoon.




                                 —2—
      INTL OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
     Case: 1:20-cv-03764 Document #: 17 Filed: 10/02/20 Page 3 of 3 PageID #:86




C.     Conclusion

       INTL properly elected to file its claims before this Court. Because Yoon has not yet

demanded arbitration (and in particular has not yet selected a forum in which to arbitrate), Yoon

has not shown that INTL has refused to arbitrate, and cannot successfully compel arbitration. For

those reasons, Yoon’s Motion to Compel should be denied. In the alternative, Yoon’s motion

should be stayed until Yoon selects an arbitral forum. In the event Yoon fails to designate an

alternative forum, the procedural issue (lack of ripeness) Yoon has created will become permanent

and INTL should be permitted to litigate its claims before this Court.



 Dated: October 2, 2020                           Respectfully Submitted,

                                                  MICHELMAN & ROBINSON, LLP

                                                  /s/Seth E. Darmstadter_________________
                                                  Seth E. Darmstadter (ARDC #6284759)
                                                  Matthew R. Lasky (ARDC #6318140)
                                                  sdarmstadter@mrllp.com
                                                  mlasky@mrllp.com
                                                  200 South Wacker Drive, Suite 2900
                                                  Chicago, IL 60606-5896
                                                  Tel: (312) 638-5671
                                                  Fax: (312) 638-5672

                                                  Attorneys for Plaintiff




                                 —3—
      INTL OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
